Title: To John Adams from William Lee, 25 April 1780
From: Lee, William
To: Adams, John


     
      Dear Sir
      Bruxelles Apl. 25. 1780
     
     I thank you for the intelligence contain’d in your favor of the 13th. and when there are any other arrivals from America you will greatly oblige me by communicating any intelligence they may bring. I confess I am uneasy to hear from Chas. Town, for there is no doubt of Clinton having design’d his principle Force against that Town; as I cannot give any credit to the surmises of some people, that the rendevouze was at Tybee, in order to be ready for an attack on some of the Spanish possessions.
     
     The infatuation of our Enemies is evidently the work of Providence therefore I have no expectation of a speedy Peace because the measure of their punishment is not yet full.
     Their frenzy is turn’d into raving madness, as you will see by the proclamation against the Dutch, which is tantamount to a declaration of War, and the insulting language used against the Russians in the Ministerial papers; therefore as you say, we need not be surprised if they were to declare War against the whole World. This would be a favorable minute for Mr. Laurens, if he was in Holland, where no doubt his prudence will direct him to examine well his ground before he moves, for he may meet with, Characters both inimical and selfish, who under the garb of Patriotic and friendly zeal, may endeavor to lead him into error. The Dutch who are so jealous of any other nation but themselves, catching a Hering in the open Sea, think it not unreasonable or immodest to expect exclusive privileges in some part of the American trade and an equal freedom with others, to the fishery on the banks of Newfoundland.
     By the last accounts from England Walsingham was not sail’d So that the fleet from Brest may get the start, if it has kept to the time appointed viz the 15th. of this month.
     If you can prevail where you are to have a good look out kept to intercept the first West India fleet, which probably will be coming into the channel in June or July, I think our Enemies cannot have this year for channel service more than 30 Ships of the Line at the utmost for want of Men.
     Pray tell me if you heard before you left America, of my answer to Mr. Deanes charges having been read in Congress. That Gentlemans Agent and Correspondent in Holland, it is said, has reported there, that he is again in Congress, but I do not hear of any letters from America that mention such a circumstance.
     With great regard I remain &c. Adieu.
    